829 F.2d 36Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Richard Lynn Stearns MILLER, Plaintiff-Appellant,v.SOUTH CAROLINA DEPARTMENT OF CORRECTIONS, WILLIAM D. Leeke,Commissioner, Board of Commissioners, Defendants-Appellees.
No. 87-7208
United States Court of Appeals, Fourth Circuit.
Submitted July 24, 1987.Decided September 8, 1987.

Richard Lynn Stearns Miller, appellant pro se.
Before K.K. HALL and SPROUSE, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Richard Miller, a South Carolina inmate, appeals the district court's dismissal of his 42 U.S.C. Sec. 1983 complaint.  We affirm.


2
Miller's complaint was referred to a magistrate for review pursuant to 28 U.S.C. Sec. 636(b)(1)(B).  On April 21, 1987, the magistrate filed his report recommending that the complaint be dismissed.  Miller was sent a copy of the magistrate's recommendation along with notification that failure to object to the magistrate's report within 10 days would result in waiver of his right to appeal the district court's judgment.  See 28 U.S.C. Sec. 636(b)(1)(c).  Miller failed to file objections.  On May 27, 1987, the district court adopted the recommendation of the magistrate and dismissed the complaint.  Miller appealed.


3
The failure to timely object to a magistrate's report and recommendation waives appellate review of the substance of that report if notification was given as to the need to timely object.  Wright v. Collins, 766 F.2d 841 (4th Cir. 1985); United States v. Schronce, 727 F.2d 91 (4th Cir.), cert. denied, 467 U.S. 1208 (1984).  See Thomas v. Arn, 474 U.S. 140 (1985).  Miller was given notification but, nevertheless, he failed to timely object.  Therefore, he has waived appellate review.


4
Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument, deny appellant's motion for appointment of counsel and affirm the judgment of the district court.


5
AFFIRMED.